Pee Cxjeiam,
A careful study of this case has convinced us that the opinion of the learned court below is entirely correct. It seems to us that the learned judge in his exhaustive and elaborate treatment of the case has so fully vindicated his findings of fact and conclusions of law that nothing that we could say would add any force to his reasoning. We affirm the decree upon the findings of fact and conclusions of law contained in the opinion.
Decree affirmed and appeal dismissed at the cost of the appellant.